COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-299-CR


JOHN ALLAN DARLINGTON                                                APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE

                                    ------------

      FROM COUNTY CRIMINAL COURT NO. 5 OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant John Allan Darlington attempts to appeal his conviction and

sentence for assault with bodily injury of a family member. The trial court’s

certification of appellant’s right of appeal states that appellant “has waived the

right of appeal.” See Tex. R. App. P. 25.2(a)(2).




      1
          … See Tex. R. App. P. 47.4.
      On August 26, 2008, we notified appellant that the certification

indicating that he had waived his right to appeal had been filed in this court and

that the appeal would be dismissed unless appellant or any party desiring to

continue the appeal filed a timely response showing grounds for continuing the

appeal. See Tex. R. App. P. 25.2(a)(2), (d), 44.3. Appellant has not filed a

response. Therefore, we dismiss this appeal. See Tex. R. App. P. 25.2(a)(2),

(d), 43.2(f); Blanco v. State, 18 S.W.3d 218, 220 (Tex. Crim. App. 2000).




                                                  PER CURIAM

PANEL: LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 25, 2008




                                        2